Douglas, J.,
concurring. I am much impressed with tbe able and elaborate dissenting opinion of Justice Connor and. heartily agree to nearly all be says, and yet I cannot come to bis conclusion. It may be that I am unduly influenced by my disinclination to permit a public officer to meet a charge of official misconduct with a mere demurrer. I think be should answer, and if be needs any further information for bis defense, let him ask for a bill of particulars or move tbe Court to “require tbe pleading to be made definite and certain by amendment,” as provided in section 261 of Tbe Code.- I cannot think that tbe defendant is so entirely ignorant in fact as be may be in contemplation of law. I am still of tbe opinion tbat “an informer' has no natural right to tbe penalty, but only such right- as is given by tbe strict letter of tbe law,” as was said in Dyer v. Ellington, 126 N. C., 941. I also think tbat tbe statute being penal in its nature, although tbe action thereon is said to be civil, should be strictly construed in furtherance of substantial right, and that faithful public officers, honestly striving to do their duty within tbe letter and spirit of tbe law, should not be held liable for omissions purely technical in their nature and immaterial in their results. On tbe other band, no matter bow high their character or bow honest their general intentions, they cannot be permitted to treat with indifference laws passed for tbe protection of tbe public whose servants they are. Let them render an account when called on, and if they are faithful they will receive the *256fullest measure of justice. I do not mean to intimate any opinion as to the facts of this case, because I know nothing of the facts. They are to be passed on by the jury, with whose functions I have neither the wish nor the right to interfere. While this is not a criminal prosecution, it seems to me that it comes within the general rule of official conduct discussed in State v. Dickson, 124 N. C., 871. I concur in the opinion of the Court.